DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: there is lack of antecedent basis for the recitation of “said displays” and “said plurality of displays”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: there is lack of antecedent basis for the recitation “said plurality of displays”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 as being anticipated by SACHIO (JP 2010197915 A).
Regarding claim 1, Sachio teaches a system for displaying content on utility poles comprising: a utility pole having an accessible power source, a processor, a display connected to said utility pole via a display mount, wherein said display is configured to receive power from said accessible power source, wherein said display is configured to present content thereon,  (Para 19-23, 30-31, 45-52 shows display mounted on a utility pole and getting information from the server)
a computing device operably connected to said processor and having a user interface, wherein said user interface allows a user to choose said content to present on said displays, wherein an input of said user interface causes said processor to transfer said content from said computing device to said display, wherein said user interface allows a user to choose which said display of said plurality of displays to present said content, (Para 45-52, 66-70)
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising: receiving said content from said computing device, determining whether said content can be presented via said display, determining which display of said plurality of displays said content is to be presented, transferring said content to said display of said plurality of displays, and displaying said content within said display. (Para 27-31)

	Regarding claim 2, Sachio already teaches the system of claim 1, 
And Sachio further teaches further comprising a database operably connected to said processor, wherein said content is saved within said database, wherein said user interface is configured in a way such that a user may access said content within said database to instruct which of said content will be presented via said display. (Para 45-52, 66-70)

	Regarding claim 3, Sachio already teaches the system of claim 1, 
And Sachio further teaches further comprising a plurality of cluster profiles having a geographic area, wherein said display of said plurality of displays are grouped with said cluster profiles based on said geographic area. (Para 52-54. 16. 89)

	Regarding claim 4, Sachio already teaches the system of claim 3, w
 And Sachio further teaches herein said user interface is configured in a way such that a user may select a cluster profile of said plurality of cluster profiles so that said displays of said cluster profile may present content selected by said user. (Para 52-54. 16. 89)

	Regarding claim 5, Sachio already teaches the system of claim 1, 
And Sachio further teaches further comprising an input device operably connected said processor, wherein said input device collects input data, wherein a user may view said input data using said user interface. (Para 45-48)

	Regarding claim 6, Sachio already teaches the system of claim 5, 
And Sachio further teaches wherein said input device comprises at least one of a camera, microphone, keyboard, and controller. (Para 45-48)

	Regarding claim 7, Sachio already teaches the system of claim 5, 
And Sachio further teaches wherein said input device comprises a switch, wherein manipulation of said switch causes said system to send a computer readable signal to emergency services. (Para 87-88.  Please note that everything is accomplished with keyboard which is comprised of switches)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over SACHIO (JP 2010197915 A), further in view of Monoprice 134196 Quad Sided Ceiling Tv Mount Bracket (https://www.amazon.com/Monoprice-134196-Ceiling-Bracket-Inches/dp/B07K81DZZY, selling date began on 2019 as show on https://camelcamelcamel.com/product/B07K81DZZY, hereon Monoprice)
	Regarding claim 8, Sachio already teaches the system of claim 1, 
However Sachio does not teach wherein said display mount further comprises a first pole mount and display arms connected to said first pole mount, wherein a first display arm and second display arm connected to said first pole mount are aligned such that a right angle would be formed should said first display arm and second display arm extend through a central point of said utility pole.
However Monoprice teaches wherein said display mount further comprises a first pole mount and display arms connected to said first pole mount, wherein a first display arm and second display arm connected to said first pole mount are aligned such that a right angle would be formed should said first display arm and second display arm extend through a central point of said utility pole. (Page attached show four display with  pole mount and  two arms that can from a right angle through a central point of pole. The pole would be analogous to the utility pole)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sachio with Monoprice to teach wherein said display mount further comprises a first pole mount and display arms connected to said first pole mount, wherein a first display arm and second display arm connected to said first pole mount are aligned such that a right angle would be formed should said first display arm and second display arm extend through a central point of said utility pole in order to produce a predictable result of mounting of display by adopting the mounting mechanism as taught by Monoprice.

	Regarding claim 9, refer to rejection for claim 8.

	Regarding claim 10, refer to rejection for claim 8 as the top and bottom would be open with four display mounted.

Regarding claim 14, refer to rejection for claims 1 and 8 in combination.

	Regarding claim 15, refer to rejection for claim 2.

	Regarding claim 16, refer to rejection for claim 11.

	Regarding claim 17, refer to rejection for clam 3.

	Regarding claim 18, refer to rejection for claims 1 and 8 in combination.


Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SACHIO (JP 2010197915 A), in view of Monoprice 134196 Quad Sided Ceiling Tv Mount Bracket (https://www.amazon.com/Monoprice-134196-Ceiling-Bracket-Inches/dp/B07K81DZZY, selling date began on 2019 as show on https://camelcamelcamel.com/product/B07K81DZZY, hereon Monoprice), further in view of Williams (US 20180006362 A1).
	Regarding claim 11, Sachio and Monoprice already teach the system of claim 10, 	However Sachio and Monoprice do not teach wherein a fitting attached to said top and bottom of said display cube creates an enclosed display cube.
	However it would have obvious to anyone of ordinary skilled in the to use to use top and bottom covers with proper sealing to better protect the displays from environment elements including rain. 
	Also Williams teaches a water proof configuration with leads (Para 45)
	Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sachio and Monoprice with William to teach wherein a fitting attached to said top and bottom of said display cube creates an enclosed display cube in order to best protect the display connections from environment elements by adopting the lid configuration for top and bottom portions.

	Regarding claim 12, refer to rejection for claim 11.

	Regarding claim 13,  refer to rejection for claim 11 as the lid can be opened to use as access port.
	Regarding claim 19,  refer to rejection for claim 11.

	Regarding claim 20, refer to rejection for claim 11 as the lid can be opened to use as access port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626